DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action in response to application 15/954,238 entitled "SYSTEM AND METHOD FOR MATCHING REVENUE STREAMS IN A CLOUD SERVICE BROKER PLATFORM" filed on April 16, 2018.
Status of Claims
Claims 21 and 26 have been amended and are hereby entered.
Claims 27-31 were previously withdrawn.
Claims 1-26 are pending and have been examined.

Response to Amendment
The amendment filed July 18, 2022, has been entered. Claims 1-26 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed April 18, 2022.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 31, 2019, July 7, 2020, September 23, 2021, and January 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1-26 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“matching revenue streams in a cloud service broker platform” 
“an independent software vendor (ISV) rating engine”
“ISV catalog”
“receiving … a transaction….”
“defining … a type for the transaction….”
“requesting … catalog….”
“implementing…charges according to a price formation rule.”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, software vendor, and/or broker.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to match revenue streams or implement charges according to a price formation rule recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
A judicial exception is not integrated into a practical application. The claim does not include additional elements and merely narrows the abstract idea.
Notwithstanding, any possible perceived additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0051] system 100 may include any number of … resellers, connected by software and hardware systems of a type well known in the art (e.g. the Internet)…[0055] may also be part of distributed data architecture, such as, for example, a Hadoop architecture… may comprise relational database architecture, noSQL, OLAP, or other database architecture of a type known in the database art… may comprise one of many well-known database management systems, such as, for example, MICROSOFT's SQL Server, MICROSOFT's ACCESS, MongoDB, Redis. Hadoop, or IBM's DB2 database management systems, or the database management systems available from ORACLE or SYBASE. Each of the service provider database 124, the partner database 126, the usage database 134, and provisioning database 136 retrievably stores information that is communicated to it, as further disclosed herein”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 2-21 DO NOT recite additional elements. The claims does not include additional elements and merely narrow the abstract idea.
Notwithstanding, any possible perceived additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0051] system 100 may include any number of … resellers, connected by software and hardware systems of a type well known in the art (e.g. the Internet)…[0055] may also be part of distributed data architecture, such as, for example, a Hadoop architecture… may comprise relational database architecture, noSQL, OLAP, or other database architecture of a type known in the database art… may comprise one of many well-known database management systems, such as, for example, MICROSOFT's SQL Server, MICROSOFT's ACCESS, MongoDB, Redis. Hadoop, or IBM's DB2 database management systems, or the database management systems available from ORACLE or SYBASE. Each of the service provider database 124, the partner database 126, the usage database 134, and provisioning database 136 retrievably stores information that is communicated to it, as further disclosed herein”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 22 recites: 
“matching revenue streams in a cloud service broker platform” 
“an independent software vendor (ISV) rating engine”
“ISV catalog”
 “receiving … a new estimation request….” 
“identifying … an end date….”
“comparing … the end date, and a nearest future billing date….”
“requesting … a plurality of price rules….”
“creating… at least one charge….”
“assigning… a next billing date…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, software vendor, and/or broker.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a new estimation request or creating at least one charge recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
A judicial exception is not integrated into a practical application. The claim does not include additional elements and merely narrows the abstract idea.
Notwithstanding, any possible perceived additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0051] system 100 may include any number of … resellers, connected by software and hardware systems of a type well known in the art (e.g. the Internet)…[0055] may also be part of distributed data architecture, such as, for example, a Hadoop architecture… may comprise relational database architecture, noSQL, OLAP, or other database architecture of a type known in the database art… may comprise one of many well-known database management systems, such as, for example, MICROSOFT's SQL Server, MICROSOFT's ACCESS, MongoDB, Redis. Hadoop, or IBM's DB2 database management systems, or the database management systems available from ORACLE or SYBASE. Each of the service provider database 124, the partner database 126, the usage database 134, and provisioning database 136 retrievably stores information that is communicated to it, as further disclosed herein”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 22 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 23: 
“database”: merely applying computer storage technologies  as a tool to perform an abstract idea
Claims 24-26: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0051] system 100 may include any number of … resellers, connected by software and hardware systems of a type well known in the art (e.g. the Internet)…[0055] may also be part of distributed data architecture, such as, for example, a Hadoop architecture… may comprise relational database architecture, noSQL, OLAP, or other database architecture of a type known in the database art… may comprise one of many well-known database management systems, such as, for example, MICROSOFT's SQL Server, MICROSOFT's ACCESS, MongoDB, Redis. Hadoop, or IBM's DB2 database management systems, or the database management systems available from ORACLE or SYBASE. Each of the service provider database 124, the partner database 126, the usage database 134, and provisioning database 136 retrievably stores information that is communicated to it, as further disclosed herein”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0051] system 100 may include any number of … resellers, connected by software and hardware systems of a type well known in the art (e.g. the Internet)…[0055] may also be part of distributed data architecture, such as, for example, a Hadoop architecture… may comprise relational database architecture, noSQL, OLAP, or other database architecture of a type known in the database art… may comprise one of many well-known database management systems, such as, for example, MICROSOFT's SQL Server, MICROSOFT's ACCESS, MongoDB, Redis. Hadoop, or IBM's DB2 database management systems, or the database management systems available from ORACLE or SYBASE. Each of the service provider database 124, the partner database 126, the usage database 134, and provisioning database 136 retrievably stores information that is communicated to it, as further disclosed herein”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-26 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-26 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Luchene ("VIRTUAL ENVIRONMENT WITH BINDING CONTRACTS BETWEEN PLAYERS", WIPO Publication Number: WO 2007095567 A2).
Regarding Claim 1, 
Luchene teaches,
A method for matching revenue streams in a cloud service broker platform, the method comprising: receiving at an independent software vendor (ISV) rating engine, a transaction related to a software service;
(Luchene [0570]  characters to design and build in-game objects and/or software... software programs, subroutines, etc
Luchene [0254] Incentives may include, for example, different up front and/or revenue share fees
Luchene [0351]  the rating such as the credit rating of the player or character.
Luchene [0363]  transactions... may be made independently or through a broker.
Luchene [0439] determined by an independent party or by the governing body.)
defining at the ISV rating engine a type for the transaction, the type being selected from a group consisting of an activation, cancellation, or change;
(Luchene [0262]   selection...one or more options of financing agreements or terms of financing agreements may be presented
Luchene [0144] Activate... contract .... Create, activate and store a virtual contract 
Luchene [0161]  term "expired" is intended to mean a contract which has been cancelled, has been found invalid
Luchene [0259]  permitted to change one or more of the terms of the financing agreement)
requesting from an ISV catalog, at least one software service condition; 
(Luchene [0570]  characters to design and build in-game objects and/or software... software programs, subroutines, etc
Luchene [0226]   services can be offered by any means...listings, postings
Luchene [044]  a desired state, condition, result, action, cessation of action, or a desired outcome and/or change or a delay in change 
Luchene [056] value of the obligation may be fixed or variable and may also be set as a condition of the player contract)
and implementing, at the ISV rating engine, an action, based at least in part on the at least one software service condition, wherein the action comprises creating one or more charges according to a price formation rule.
(Luchene [042, page 4, item 3]  after a step or procedure (e.g., of software, a script, a user- defined process) is executed, e.g. when a penalty or interest amount is charged to an account
Luchene  [page 18, item 5] a credit card on file can be charged a specified fee for each unit of time that it is late.
Luchene  [0132]  contract obligation information that could be tracked and maintained by the contract database includes...obligation type, obligation amount, obligation date, obligation penalty, ...and default rules.)
Regarding Claim 2, 
Luchene teaches,
  wherein the transaction type is an activation.
(Luchene [0144] Activate... contract .... Create, activate and store a virtual contract
Luchene [0247]  a module may be activated automatically)
Regarding Claim 3, 
Luchene teaches,
    wherein the ISV catalog is queried for a first billing period and   the price formation rule associated with the software service.
(Luchene [001]  a periodic subscription price (e.g., $15 per month)
Luchene  [page 18, item 5] a credit card on file can be charged a specified fee for each unit of time that it is late.)
Regarding Claim 4, 
Luchene teaches,
      wherein the action comprises a charge creation, wherein the charge creation comprises an end based at least in part on the first billing period date.
(Luchene  [page 34, f-7] charge virtual payment amount
Luchene [0134]  Initially a request to incur a financial obligation is received.... incurred immediately (i.e. an upfront purchase), or at later time (i.e. a purchase on credit).
Luchene [0180]  end of the session and the sponsor's benefit calculated based on the net total....   benefit may then be distributed ...immediately upon calculation of the benefit or at a later time.
Luchene [page 36, item ii-2]   including at least one date when the premium amount is due.)
Regarding Claim 5, 
Luchene teaches,
        wherein the transaction is a cancellation.
(Luchene  [0161]  term "expired" is intended to mean a contract which has been cancelled, has been found invalid
Luchene [044]   cessation of action)
Regarding Claim 6, 
Luchene teaches,
          wherein the ISV rating engine identifies a service vendor billing period associated with the software service.
(Luchene   [0584] central system can query the database
Luchene [001] certain predetermined event... a periodic subscription price (e.g., $15 per month))
Regarding Claim 7, 
Luchene teaches,
            wherein the ISV catalog is queried about at least one cancellation rule about the software service.
(Luchene  [0161]  term "expired" is intended to mean a contract which has been cancelled, has been found invalid
Luchene [0142] Cancellation of the transaction ....even if the transaction is cancelled, a fee may be imposed
Luchene [0380] factors and/or rules and regulations that are established for controlling exchanges)
Regarding Claim 8, 
Luchene teaches,
              wherein the action comprises creating a negative price charge.
(Luchene [0176]  benefit that is provided to the sponsor may represent a negative benefit or detriment
Luchene [0142]   a fee may be imposed)
Regarding Claim 9, 
Luchene teaches,
                further comprising the step of resolving the at least one cancellation rule for a current billing period of the software service.
(Luchene  [0161]  term "expired" is intended to mean a contract which has been cancelled, has been found invalid
Luchene [0142] Cancellation of the transaction ....even if the transaction is cancelled, a fee may be imposed
Luchene [0380] factors and/or rules and regulations that are established for controlling exchanges 
Luchene [001]  periodic subscription price (e.g., $15 per month) 
Luchene [0672]  current date database)
Regarding Claim 10, 
Luchene teaches,
                  further comprising the step of implementing the at least one cancellation rule and calculating a negative price for cancellation.
(Luchene  [0161]  term "expired" is intended to mean a contract which has been cancelled, has been found invalid
Luchene [0380] factors and/or rules and regulations that are established for controlling exchanges 
Luchene [0176]  benefit that is provided to the sponsor may represent a negative benefit or detriment
Luchene [0142]   a fee may be imposed
Luchene [087] "determining" can include calculating, computing, processing, deriving, investigating, looking up)
Regarding Claim 11, 
Luchene teaches,
                    further comprising the step of creating charges with negative prices for every estimation charge.
(Luchene [0176]  benefit that is provided to the sponsor may represent a negative benefit or detriment
Luchene [0142]   a fee may be imposed
Luchene [087] "determining" can include calculating, computing, processing, deriving, investigating, looking up 
Luchene [0105] credit card may be charged)
Regarding Claim 12, 
Luchene teaches,
       wherein the transaction is a change.
(Luchene [0259]  permitted to change one or more of the terms of the financing agreement)
Regarding Claim 13, 
Luchene teaches,
         further comprising the step of identifying an existing active resource, the existing active resource associated with the transaction.
(Luchene [page 18, item 6] an agreement to buy or sell... a particular amount of a game resource or item 
Luchene  [0161]  status of active..."active" is intended to mean a contract which has not expired  )
Regarding Claim 14, 
Luchene teaches,
           further comprising the step of identifying a service vendor billing period associated with the software service.
(Luchene [001]  periodic subscription price (e.g., $15 per month))
Regarding Claim 15, 
Luchene teaches,
           further comprising the step of querying the ISV catalog for any change rules regarding a contract with a service vendor, and any price rules associated with the software service.
(Luchene [0259]  permitted to change one or more of the terms of the financing agreement
Luchene [0142]   a fee may be imposed
Luchene [0140]  additional fees may ...be imposed. Such fees may be payable to the creditor and or the game server)
Regarding Claim 16, 
Luchene teaches,
             further comprising the step of creating a change charge, the change charge based at least in part on a resolution of change rules for a current billing period, and implementing a price/rule change based at least in part on the change rules and price rules.
(Luchene  [0259]  permitted to change one or more of the terms of the financing agreement, the system may adjust certain or all of the other unmodified terms. For example, if the character requests or otherwise changes the due date, the lender or the system may change the interest rate accordingly.
Luchene [0142]   a fee may be imposed
Luchene [0140]  additional fees may ...be imposed. Such fees may be payable to the creditor and or the game server)
Regarding Claim 17, 
Luchene teaches,
               further comprising the step of calculating an estimation charge, the estimation charge comprising charges for any further billing periods.
(Luchene [087]  "determining" can include estimating
Luchene [0273] fees for the financing options including...interest payments, exchange fees, servicing fees, credit verification fees, processing fees, insurance fees, application fees, late payment fees, prepayment fees, penalties, taxes, currency conversion, etc.... the current or estimated depreciated value 
Luchene [0105] credit card may be charged)
Regarding Claim 18, 
Luchene teaches,
                 wherein the action comprises creating a change charge, the change charge comprising the estimation charge.
(Luchene [087]  "determining" can include estimating
Luchene  [0259]  permitted to change one or more of the terms of the financing agreement, the system may adjust certain or all of the other unmodified terms. For example, if the character requests or otherwise changes the due date, the lender or the system may change the interest rate accordingly.
Luchene [0105] credit card may be charged)
Regarding Claim 19, 
Luchene teaches,
         wherein the at least one software service condition further comprises a conditional price formation and a late price formation.
(Luchene  [page 18, item 4] If the player character or entity cannot make a specified virtual cash payment amount on a scheduled payment date, a real cash value is determined for the payment amount and charged to his credit card.
Luchene [page 18, item 5]  If the first player character does not build the item in the time specified, either the virtual bank account or a credit card on file can be charged a specified fee for each unit of time that it is late.
Luchene [0273] fees for the financing options including...  late payment fees)
Regarding Claim 20, 
Luchene teaches,
           wherein the conditional price formation comprises at least one billing rule for a pricing condition.
(Luchene  [page 18, item 4] If the player character or entity cannot make a specified virtual cash payment amount on a scheduled payment date, a real cash value is determined for the payment amount and charged to his credit card.
Luchene [0380] factors and/or rules and regulations that are established for controlling exchanges)
Regarding Claim 21, 
Luchene teaches,
             wherein the late price formation includes at least one late charge selected from a consisting of an order creation charge, an invoice creation charge, and charge set condition.
(Luchene  [page 18, item 4] If the player character or entity cannot make a specified virtual cash payment amount on a scheduled payment date, a real cash value is determined for the payment amount and charged to his credit card.
Luchene [page 18, item 5]  If the first player character does not build the item in the time specified, either the virtual bank account or a credit card on file can be charged a specified fee for each unit of time that it is late.
Luchene [0121]  creates a contract  
Luchene [0530]  invoices may be submitted, reviewed and verified before payments... request to pay a virtual invoice.
Luchene [0301]  to avoid transaction fees)
Regarding Claim 22, 
Luchene teaches,
               receiving at an independent software vendor (ISV) rating engine, a new estimation request, from a cost of sales calculator;
(Luchene [0521] Receive a request to fund a virtual project 
Luchene [087]  "determining" can include estimating
Luchene [0639] a virtual house costs $x virtual or real dollars 
Luchene [Claim 11]  a price, fee, tax, or other financial amount changes (e.g., increases or decreases or is established or eliminated, or is expected, calculated or projected to change).)
identifying at the ISV rating engine, an end date of the new estimation request;
(Luchene  [Claim 24] When a date and/or time approaches
Luchene  [0132] obligation date)
comparing at the ISV rating engine, the end date, and a nearest future billing date, the nearest future billing date base at least in part on a contract between a service vendor and the cloud service broker platform;
(Luchene [0105] obligated to pay at a specified virtual or real time and date. 
Luchene [Claim 4] make a specified virtual cash payment amount on a scheduled payment date
Luchene [Abstract] enforceable, contracts with one another. 
Luchene [0247]  any one or more players or characters or NPCs that serves as a/an:...c) broker, d) salesman, e) wholesale or retail business...g) online or virtual business, or any other entity or application
Luchene [0545] Vendors and service providers may be required to submit invoices)
requesting at the ISV rating engine, a plurality of price rules, from a ISV catalog, the plurality of price rules comprising a preferred billing period and a billing date of the new estimation request;
(Luchene  [page 18, item 4] If the player character or entity cannot make a specified virtual cash payment amount on a scheduled payment date, a real cash value is determined  
Luchene [0380] factors and/or rules and regulations that are established for controlling exchanges
Luchene [00226] services can be offered ...through a virtual store or business, an auction, advertisements, listings, postings
Luchene [001]  periodic subscription price (e.g., $15 per month) 
Luchene [page 36, item ii-2]   including at least one date when the premium amount is due.)
creating, at the cloud service broker platform, at least one charge according to a price formation rule for the billing date following after an end date of the new estimation request;
(Luchene  [page 18, item 4] If the player character or entity cannot make a specified virtual cash payment amount on a scheduled payment date, a real cash value is determined for the payment amount and charged to his credit card.
Luchene   [0268] may delay payment for the particular good or service until a later date.)
and assigning, at the cloud service broker platform, a next billing date comprising a billing date following the end date of the new estimation request.
(Luchene  [0268] Payment may be made in combination with other types of financing, such as delaying the start date of an installment plan, or payment may be due in full upon the later date, or any combination thereof.)
Regarding Claim 23, 
Luchene teaches,
further comprising the step of sending charges for the new estimation request to a database within the cloud service broker platform.
(Luchene  [041]  the transfer or storage of information or otherwise communicating with...i) databases
Luchene  [057] Billing Information - shall mean any information pertaining to billing...credit card account number, bank account number, pay pal account number or other payment facilitator, ...e or any other payment-related information.)
Claim 24 is rejected on the same basis as Claim 19.
Claim 25 is rejected on the same basis as Claim 20.
Claim 26 is rejected on the same basis as Claim 21.
Response to Remarks
Applicant's arguments filed on July 18, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments and remarks rectify the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Specifically, the invention provides a method and system of a cloud service broker platform for resolving complexities in matching revenue streams and performing settlement…., Since improving billing in a cloud broker system is not an abstract idea, the claims directed to methods and systems for performing operations to resolve complexities of billing in a cloud broker system (e.g., due to intermingling of the types of SaaS vendors, the influence of resellers, and the various billing schemes offered) should be found not to include an abstract idea….. Applicant respectfully submits that not only do the claims of the current application integrate any recited judicial exception into a practical application by improving the functioning of a computer (the claimed invention improves the operation of cloud computing resources), but that the claims also integrate any recited judicial exception into a practical application by providing an improvement to a technology or technical field (the claimed invention provides an improvement to the technical field of cloud service brokerages'."
Examiner responds:
Examiner maintains that “resolving complexities in matching revenue streams and performing settlement” and “improving billing in a cloud broker system” are abstract ideas.
The proposed invention solves a business/financial concern relating to “matching revenue streams and performing settlement” and “improving billing.” It does not constitute a technological innovation.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
No technological improvement is discerned by the Examiner.
The Applicant states:
“…states that the additional elements …Claim 1, for example, includes implementing, at an ISV rating engine, an action that includes creating a charge may according to a price formation rule. See, for example, ¶ [0103] of the as-filed specification. Claim 22 recites additional aspects of these elements….. Notably, these limitations of the cloud broker configuration require usage monitoring by a transaction mediator, and reporting the usage to the ISV rating engine, steps that cannot be performed by a human using pen and paper. Moreover, these steps, and that integrates any   recited judicial exception into a practical application by both improving the functioning of cloud computing resources and providing an improvement to a technical field (improvements to the technical field of matching revenue streams for cloud services). "
Examiner responds:
Examiner maintains that none of the above mentioned elements serve as additional elements. Generally speaking, additional elements are technological aspects (e.g., hardware, signal transmissions, etc.). A “rating engine”, “price formulation rule”, “mediator” are presented at such a high level that one cannot determine if they are hardware, software, functions, methods, formulas, equations, or just ideas. Examiner has interpreted them all as elements of the abstract idea itself.
Examiner did not argue the steps fall under mental processing, but does believe the claimed steps can “be performed by a human using pen and paper.”
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102
Applicant's  amendments required the application of no new/additional prior art. 
The Applicant states:
“…Luchene does not disclose any element of a cloud service broker platform, much less matching revenue streams in a cloud service broker platform. Instead, Luchene is directed to video games. …. Office Action appears to improperly confuse or commingle these arts, Applicant respectfully notes that a cloud brokerage platform is a solution that serves as an intermediary between independent software vendors (or ISVs) of  cloud-based products, such as infrastructure and software as a service (SaaS), and end users. …. Specifically, Luchene discloses video games accessible to multiple players via a server or peer to peer network. For example, hundreds of thousands of players access games known as massive multi-player online games (MMOGs) and massive multi-player online role playing games (MMORPGs). "
Examiner responds:
Examiner maintains that Applicant’s own description of Luchene mirrors that of their own invention.
The Applicant describes their invention as, “a cloud brokerage platform is a solution that serves as an intermediary between independent software vendors (or ISVs) of  cloud-based products, such as infrastructure and software as a service (SaaS), and end users.”
In Luchene:
a cloud brokerage platform  ( “a server or peer to peer network”)
serves as an intermediary between independent software vendors (Luchene [0591] game creator) of  cloud-based products (multi-player online games (MMOGs))
and end users (Luchene [Abstract] “players of a video game”)
The Applicant states:
“In this regard, Luchene does not disclose implementing, at the ISV rating engine, an action, based at least in part on the at least one software service condition, wherein the action comprises creating one or more charges according to a price formation rule. "
Examiner responds:
Examiner maintains that Luchene teaches, “implementing, at the ISV rating engine, an action, based at least in part on the at least one software service condition, wherein the action comprises creating one or more charges according to a price formation rule”:
Luchene [042, page 4, item 3]  after a step or procedure (e.g., of software, a script, a user- defined process) is executed, e.g. when a penalty or interest amount is charged to an account
Luchene  [page 18, item 5] a credit card on file can be charged a specified fee for each unit of time that it is late.
Luchene  [0132]  contract obligation information that could be tracked and maintained by the contract database includes...obligation type, obligation amount, obligation date, obligation penalty, ...and default rules.
Therefore, the rejection under  35 USC § 102 remains.
 Prior Art Cited But Not Applied


























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greiner (“UTILITY SERVICES PAYMENT SYSTEM, METHODS AND APPARATUS”, U.S. Publication Number: 20130282541 A1) proposes a prepay and post pay service billing arrangement. When a customer enrolls in the program with the system, service is initiated and a first bill is generated and transmitted; the amount of the first bill is an estimated amount of charges for the service to be provided during a first period. In subsequent billing periods, subsequent bills are generated and transmitted and each includes an estimated amount of charges for the subsequent period as well as a difference between actual and estimated charges for the service during the previous billing period, less any payments received from the customer. Service may be terminated if the customer withdraws from the program, if the customer fails to make timely payments, or for other reasons. If service is terminated, a final bill may be generated and transmitted based on actual charges, net of any amounts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
 /HAO FU/ Primary Examiner, Art Unit 3697